16336 D

io da República, 2.º série — N.º98 — 22 de maio de 2013

Matriz/ConcelhoFreguesia .
Nómero | on das dos interessa Descrição predial Consfontações da pace eos!
da pare Rústica Urbana quadrados)
ComProprictário(s):
Maria Helena Domingues Caseiro
Rua Paiva Couceiro, n.º 8, 3.º esq.º
2675-422 Odivelas
156D | | Proprictário(s): 490 10
José Maria Eusébio Trancoso
Casa de Repouso Passado e Pre- | Valdujo Sul: Restante prédio
sente, Alto da Ratoeira, n.º 15-17, Nascente: Caminho
EN 106 Poente: Caminho
6360-140 Celorico da Beira
206969803

Direção-Geral de Energia e Geologia

Contrato (extrato) n.º 318/2013

Nos termos do n.º 7 do artigo 16.º do Decreto-Lei n.º 88/90, publica-
-se o extrato do Contrato de Concessão de Exploração Experimental de
Depósitos Minerais de antimónio, arsénio, berílio, bismuto, chumbo,
cobalto, cobre, estanho, lítio, molibdénio, nióbio, níquel, ouro, prata, tân-
talo, tungsténio e zinco, a que corresponde o n.º de cadastro MNCE00137
“Tabuaço”, localizado nos concelhos de Tabuaço e São Pedro da Pes-
queira no distrito de Viseu, celebrado em 20 de fevereiro de 2013.

Concessionário: COLT RESOURCES INC.

Área concedida: 4512 hectares, 84 ares e 68 centiares, delimitada pela
poligonal cujos vértices, em coordenadas retangulares planas, no sistema
Hayford-Gauss, DATUM 73, (Melriça) são os seguintes:

Vértice Meridiana (m) | Perpendicular (m)

1. 46135 160000
2. s4s10 160000
3. 56958 157185
4. 55959 156000
5. 52000 156000
6. 49494 153494
7. 45530 158050

Duração do período experimental:

O período experimental tem a duração de 4 anos, contados da data
da assinatura deste contrato.

A pedido devidamente fundamentado da COLT este período poderá ser
prorrogado, a título excecional, por prazo não superior a | ano, em termos
e condições a estabelecer no despacho ministerial que o conceder.

Trabalhos e investimentos mínimos:

Desmonte de uma galeria localizada a muro do jazigo com um com-
primento mínimo de 60 m e secção aproximada de 6 m”;

Realização de um poço com 4 m de diâmetro e 60 m de profundidade;

Deposição adequada do material extraído;

Análise de parâmetros relativos a vibrações para avaliação de poten-
ciais impactes sobre o património edificado:

Sondagens de avaliação;

Sondagens de pesquisa;

Atualização dos recursos e reservas;

Amostragem de grandes volumes para pesquisa tecnológica;

Caracterização mineralógica do minério e concentrados;

Caracterização geomecânica das formações a muro e teto do jazigo;

Caracterização geomecânica do minério;

Projetos conceptuais de engenharia para a mina, lavaria e instalações
de resíduos;

Colheita de dados para todos os licenciamentos inerentes ao projeto
mineiro);

Obrigação a dar início ao procedimento de avaliação de impacte
ambiental até ao final do penúltimo ano do período inicial.

Investimento mínimo:

Compromisso de despender na realização dos trabalhos indicados um
montante de, pelo menos, 4.500.000 €, sendo que a falta de realização
deste montante implicará o imediato acionamento da caução pelo valor

equivalente à quantia, calculada em função daquele mínimo, que não
tenha sido despendida.

Contrapartida financeira pela concessão experimental: 12.000 €/ano.

Caução: 225.000 €

Concessão de exploração definitiva:

Será atribuída à COLT a concessão de exploração do depósito mine-
ral a que se refere este contrato, desde que, cumpridas todas as demais
condições legais e contratuais, aquela o requeira durante a sua vigência
ficando dependente a autorização de exploração da aprovação do Plano
de Lavra sendo neste domínio elemento essencial a DIA (Declaração
de Impacte Ambiental).

No contrato que titulará a concessão de exploração, caso esta venha a
ser atribuída, ficarão incluídas entre outras as condições seguintes:

O prazo da concessão que não excederá 30 anos. Este prazo será
prorrogado por período não superior a 20 anos.

Obrigação de:

Pagamento anual à DGEG de acordo com o exclusivo critério e opção
desta, de uma percentagem de 10 % dos lucros líquidos da exploração;
ou, alternativamente;

Pagamento anual de uma percentagem sobre o valor à boca da mina
dos produtos mineiros ou concentrados expedidos ou utilizados, com
base numa tabela progressiva definida em anexo do contrato, podendo
haver lugar a pagamento em espécie até 5 % do montante devido por
solicitação da DGEG.

O encargo de exploração pode ser objeto de abatimentos dentro dos
seguintes limites:

5 % em programas locais/regionais de responsabilidade social;

5 % em programas locais, regionais ou nacionais de ambiente e do
património geológico e mineiro e cultural;

5 % para projetos de investigação, inovação, património rural, histó-
rico e cultural apresentados pela COLT;

10 % para projetos locais apresentados pelas autarquias abrangidas
pela área da concessão.

Sem prejuízo do encargo de exploração a COLT pagará à Câmara
Municipal do Tabuaço e Câmara Municipal de São João da Pesqueira,
logo após a atribuição da primeira concessão de exploração que lhe seja
outorgada ao abrigo deste contrato, a quantia de 50.000€ (cinquenta mil
euros), repartida pelas duas entidades de acordo com a percentagem da
área de concessão ocupada em cada Município, a título de prémio de
descoberta comercial.

Prazos de revisão do encargo de exploração:

Decorridos 5 anos e no fim de cada período de 5 anos.

9 de maio de 2013. — O Subdiretor-Geral, Carlos 4. 4. Caxaria.
306956584

Édito n.º 210/2013

Faz-se público que, nos termos e para os efeitos do artigo 19.º do
Regulamento de Licenças para Instalações Elétricas, aprovado pelo
Decreto-Lei n.º 26 852, de 30 de julho de 1936, com as alterações
introduzidas pelo Decreto-Lei n.º 446/76, de 5 de junho, estará pa-
tente na Direção-Geral de Energia e Geologia, sita em Lisboa, na
Av. 5 de outubro, n.º 87, e nas secretarias das Câmaras Municipais
dos Concelhos de Armamar, Lamego, Resende, Mesão Frio, Baião,
Marco de Canaveses, Penafiel e Paredes, em todos os dias úteis,
durante as horas de expediente, pelo prazo de quinze dias, a contar
da data da publicação destes éditos no “Diário da República”, o
